DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a blank for compression moulding a part in a compression mould as recited in claim 1.  
	The closest prior art, Moser et al., U.S. Pre Grant Publication 2015/0031818, teaches a molding material comprising a first fibrous layer 14 impregnated with a first resin which has been cured and a further fibrous layer 12 impregnated with a second resin which has not been processed [higher flowability] wherein the first and second resins are thermosetting resins. Moser also teaches that the viscosity of the first or second resin prior to cure is relatively high resulting in the resin exhibiting low or even negligible flow properties occurring at temperatures 80 °C.  Moser fails to teach or suggest that the fibrous reinforcement of the second moulding compound is of a shorter length than that of the fibrous reinforcement of the first moulding compound.

	In summary, claims 1, 3-4, 6-10 and 14-15 are allowed.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786